DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method for wireless communication, comprising: identifying an information bit vector comprising a number of information bits to be encoded using a polar code; identifying a first number of bits of a codeword generated from the information bit vector to be transmitted; identifying a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit- channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping, wherein the mapping provides a plurality of transmission capacity factor values, each transmission capacity factor value corresponding to an associated rate matching ratio value that is determined based at least in part on a first number of bits and a mother polar code length for the codeword; encoding the information bit vector according to the set of bit locations using the polar code to obtain the codeword; rating matching the codeword to the first number of bits; and transmitting the rate matched codeword over a wireless channel.

In regard amended claim 8, the prior arts of record do not teach or disclose a method for wireless communication, comprising: identifying an information bit vector comprising a number of information bits to be encoded using a polar code; identifying one or more transmission parameters for a codeword to be generated from the information bit vector using the polar code; selecting a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters; identifying a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; encoding the information bit vector according to the set of bit locations using the polar code; rating matching the codeword to the first number of bits using the first rate matching scheme; switching to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more transmission parameters; and transmitting the rate matched codeword over a wireless channel.

In regard amended claim 13, the prior arts of record do not teach or disclose a method for wireless communication, comprising: identifying an information bit vector comprising a plurality of information bits to be encoded using a polar code; identifying a first number of bits of a codeword generated from the information bit vector to be transmitted; identifying a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit-channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; encoding the information bit vector according to the set of bit locations using the polar code to obtain the codeword; rating matching the codeword to the first number of bits; and transmitting the rate matched codeword over a wireless channel.

In regard amended claim 17, the prior arts of record do not teach or disclose a method for wireless communication, comprising: receiving a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; identifying a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping, wherein the mapping provides a plurality of transmission capacity factor values, each transmission capacity factor value corresponding to an associated rate matching ratio value that is determined based at least in part on the first number of bits and a mother polar code length for the codeword; and decoding the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard amended claim 24, the prior arts of record do not teach or disclose a method for wireless communication, comprising: receiving a first number of bits of a codeword in a transmission over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; selecting a first rate matching scheme of a plurality of rate matching schemes for decoding the codeword based at least in part on one or more parameters associated with the transmission; identifying a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; decoding the codeword according to the polar code and the first rate matching scheme to obtain the information bit vector at the set of bit locations; and switching to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more parameters associated with the transmission.

In regard amended claim 29, the prior arts of record do not teach or disclose a method for wireless communication, comprising: receiving a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector having a plurality of information bits; identifying a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit-channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; and decoding the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard claim 33, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for identifying an information bit vector comprising a number of information bits to be encoded using a polar code; means for identifying a first number of bits of a codeword generated from the information bit vector to be transmitted; means for identifying a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping between one or more of a mother polar code length for the codeword, the first number of bits, or a plurality of predetermined transmission capacity factors; means for encoding the information bit vector according to the set of bit locations using the polar code to obtain the codeword; means for rating matching the codeword to the first number of bits; and means for transmitting the rate matched codeword over a wireless channel.

In regard amended claim 34, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for identifying an information bit vector comprising a number of information bits to be encoded using a polar code; means for identifying one or more transmission parameters for a codeword to be generated from the information bit vector using the polar code; means for selecting a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters; means for identifying a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; means for encoding the information bit vector according to the set of bit locations using the polar code; means for rating matching the codeword to the first number of bits using the first rate matching scheme; means for switching to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more transmission parameters; and means for transmitting the rate matched codeword over a wireless channel.

In regard amended claim 35, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for identifying an information bit vector comprising a plurality of information bits to be encoded using a polar code; means for identifying a first number of bits of a codeword generated from the information bit vector to be transmitted; means for identifying a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit-channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; means for encoding the information bit vector according to the set of bit locations using the polar code to obtain the codeword; means for rating matching the codeword to the first number of bits; and means for transmitting the rate matched codeword over a wireless channel.

In regard amended claim 36, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for receiving a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; means for identifying a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping, wherein the mapping provides a plurality of transmission capacity factor values, each transmission capacity factor value corresponding to an associated rate matching ratio value that is determined based at least in part on the first number of bits and a mother polar code length for the codeword; and means for decoding the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard amended claim 37, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for receiving a first number of bits of a codeword in a transmission over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; means for selecting a first rate matching scheme of a plurality of rate matching schemes for decoding the codeword based at least in part on one or more parameters associated with the transmission; means for identifying a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; means for decoding the codeword according to the polar code and the first rate matching scheme to obtain the information bit vector at the set of bit locations; and means for switching to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more parameters associated with the transmission.

In regard amended claim 38, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: means for receiving a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector having a plurality of information bits; means for identifying a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit-channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; and means for decoding the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard claim 39, the prior arts of record do not teach or disclose 39. (Original) An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify an information bit vector comprising a number of information bits to be encoded using a polar code; identify a first number of bits of a codeword generated from the information bit vector to be transmitted; identify a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping between one or more of a mother polar code length for the codeword, the first number of bits, or a plurality of predetermined transmission capacity factors; encode the information bit vector according to the set of bit locations using the polar code to obtain the codeword; rate matching the codeword to the first number of bits; and transmit the rate matched codeword over a wireless channel.

In regard amended claim 40, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify an information bit vector comprising a number of information bits to be encoded using a polar code; identify one or more transmission parameters for a codeword to be generated from the information bit vector using the polar code; select a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters; identify a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; encode the information bit vector according to the set of bit locations using the polar code; rate matching the codeword to the first number of bits using the first rate matching scheme; switch to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more transmission parameters; and transmit the rate matched codeword over a wireless channel.

In regard amended claim 41, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: identify an information bit vector comprising a plurality of information bits to be encoded using a polar code; identify a first number of bits of a codeword generated from the information bit vector to be transmitted; identify a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit- channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit- channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; encode the information bit vector according to the set of bit locations using the polar code to obtain the codeword; rate matching the codeword to the first number of bits; and transmit the rate matched codeword over a wireless channel.

In regard amended claim 42, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; identify a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping, wherein the mapping provides a plurality of transmission capacity factor values, each transmission capacity factor value corresponding to an associated rate matching ratio value that is determined based at least in part on the first number of bits and a mother polar code length for the codeword between one or more of a mother polar code length for the codeword; and decode the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard amended claim43, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a first number of bits of a codeword in a transmission over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; select a first rate matching scheme of a plurality of rate matching schemes for decoding the codeword based at least in part on one or more parameters associated with the transmission; identify a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; decode the codeword according to the polar code and the first rate matching scheme to obtain the information bit vector at the set of bit locations; and switch to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more parameters associated with the transmission.

In regard amended claim 44, the prior arts of record do not teach or disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector having a plurality of information bits; identify a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit- channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit- channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; and decode the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard claim 45, the prior arts of record do not teach or disclose 45. (Original) A non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify an information bit vector comprising a number of information bits to be encoded using a polar code; identify a first number of bits of a codeword generated from the information bit vector to be transmitted; identify a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping between one or more of a mother polar code length for the codeword, the first number of bits, or a plurality of predetermined transmission capacity factors; encode the information bit vector according to the set of bit locations using the polar code to obtain the codeword; rate matching the codeword to the first number of bits; and transmit the rate matched codeword over a wireless channel.

In regard amended claim 46, the prior arts of record do not teach or disclose a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify an information bit vector comprising a number of information bits to be encoded using a polar code; identify one or more transmission parameters for a codeword to be generated from the information bit vector using the polar code; select a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters; identify a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; encode the information bit vector according to the set of bit locations using the polar code; rate matching the codeword to the first number of bits using the first rate matching scheme; switch to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more transmission parameters; and transmit the rate matched codeword over a wireless channel.

In regard amended claim 47, the prior arts of record do not teach or disclose a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: identify an information bit vector comprising a number plurality of information bits to be encoded using a polar code; identify a first number of bits of a codeword generated from the information bit vector to be transmitted; identify a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit-channel partition and a second bit- channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit-channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; encode the information bit vector according to the set of bit locations using the polar code to obtain the codeword; rate matching the codeword to the first number of bits; and transmit the rate matched codeword over a wireless channel.

In regard amended claim 48, the prior arts of record do not teach or disclose a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: receive a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; identify a set of bit locations of the polar code for the number of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage, wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping, wherein the mapping provides a plurality of transmission capacity factor values, each transmission capacity factor value corresponding to an associated rate matching ratio value that is determined based at least in part on the first number of bits and a mother polar code length for the codeword; and decode the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

In regard amended claim 49, the prior arts of record do not teach or disclose a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: receive a first number of bits of a codeword in a transmission over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits; select a first rate matching scheme of a plurality of rate matching schemes for decoding the codeword based at least in part on one or more parameters associated with the transmission; identify a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits; decode the codeword according to the polar code and the first rate matching scheme to obtain the information bit vector at the set of bit locations; and switch to a second rate matching scheme of the plurality of rate matching schemes based at least in part on one or more updates to the one or more parameters associated with the transmission.

In regard amended claim 50 the prior arts of record do not teach or disclose a non-transitory computer readable medium storing code for wireless communication, the code comprising instructions executable by a processor to: receive a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector having a plurality of information bits; identify a set of bit locations of the polar code for the plurality of information bits, wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage and assigning portions of a number of the plurality of information bits to a first bit-channel partition and a second bit- channel partition of the first order polarization stage, wherein a capacity for the first bit-channel partition or a capacity of the second bit-channel partition is based at least in part on one of a plurality of functions of a number of the plurality of bit-channels for the first order polarization stage, wherein the one of the plurality of functions is determined based at least in part on the first number of bits; and decode the codeword according to the polar code to obtain the information bit vector at the set of bit locations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 04/23/2022

/PHIRIN SAM/Primary Examiner, Art Unit 2476